Citation Nr: 0115828	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-19 950	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active service from September 1972 to 
November 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana.  In that decision, the RO determined that 
new and material evidence sufficient to reopen a claim for 
service connection for a psychiatric disorder had not been 
received.  


FINDINGS OF FACT

1.  In a December 1991 rating decision which the veteran did 
not appeal, the RO determined that new and material evidence 
had not been submitted to reopen a previously denied claim 
for service connection for a psychiatric disorder.  

2.  A June 2000 record from a private medical facility 
official bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and, by itself or with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim for service 
connection for a psychiatric disorder.  


CONCLUSION OF LAW

The additional evidence received since the RO's December 1991 
decision is new and material; thus, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder have been met.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue currently before the Board is whether the veteran 
has submitted new and material evidence sufficient to reopen 
a previously denied claim for service connection for a 
psychiatric disorder.  In an August 1979 rating decision, the 
RO originally denied the veteran's claim for service 
connection for a nervous disorder.  At that time, the veteran 
contended that he had incurred such a disability during his 
active military duty.  

Service medical records showed that, at the June 1972 
enlistment examination, the veteran reported being 
occasionally nervous but denied taking any medication for his 
symptoms.  His psychiatric evaluation was normal.  In June 
1973, the veteran was hospitalized for approximately 
one-and-a-half weeks with an admitting diagnosis of anxiety 
neurosis and a discharge diagnosis of emotionally unstable 
personality disorder.  He was hospitalized in the Oakland 
Naval Hospital in November 1973 with anxiety and multiple 
somatic complaints.  An emotionally unstable personality 
disorder was diagnosed.  

In August 1974, the veteran was hospitalized at Camp Lejeune, 
North Carolina, with an admitting diagnosis of depression and 
suicide attempt.  He appeared severely depressed with a 
constricted affect.  He had complaints of crying spells, 
insomnia, loss of libido, anorexia, feeling tired, and 
anhedonia.  Otherwise, a mental status examination was 
unremarkable.  After the veteran was observed, evaluated, and 
treated, a conference of staff psychiatrists agreed that he 
was recovering from an illness of psychoneurotic proportions 
but that he also had a longstanding, inherent, and pre-
existing pathological disorder which precluded him from 
further useful service.  The primary diagnosis was a 
recovering acute and severe depressive reaction which did not 
exist prior to service.  A secondary diagnosis of chronic, 
moderately severe emotionally unstable personality disorder 
which existed prior to service was also made.  In addition, a 
third diagnosis of moderately severe habitual and chronic 
excessive drinking was made.  

According to available post-service medical records, in May 
1975, the veteran was accorded a VA psychiatric examination.  
The report of this evaluation included a diagnosis of an 
emotionally unstable personality disorder.  

During a VA psychiatric examination completed in July 1979, 
the veteran gave a history of in-service psychiatric 
hospitalizations.  He also reported post-service private 
treatment for emotional disturbance which he characterized as 
depression and difficulty coping.  The examiner diagnosed a 
borderline personality disorder based on manifestations of 
blunted affect, episodic apparent psychotic behavior, 
episodic suicidal ideation, sleep and appetite disturbances, 
diffuse anxiety, and social isolation.  

Based on this evidence, the RO, by an August 1979 rating 
decision, denied service connection for a nervous disorder 
defined as a borderline personality disorder.  The rating 
board determined that the veteran's nervous condition was a 
constitutional and developmental abnormality that existed 
prior to his service.  In September 1979, the RO notified the 
veteran of this decision.  The veteran did not initiate an 
appeal of this denial, which, therefore, became final.  
38 U.S.C.A. § 7105 (West 1991).  In March 1988, the Board 
determined that the veteran had not filed a timely notice of 
disagreement with the RO's August 1979 denial of his claim 
for service connection for a nervous disorder.  

Additional evidence received after the RO's August 1979 
decision included a report of a VA psychiatric examination 
conducted in September 1985.  This document contained 
diagnoses of probable anti-social personality disorder, 
probable continuous alcohol abuse, and mixed substance abuse 
in remission.  The examiner also provided an additional 
diagnosis of an adjustment disorder with a depressed mood.  
Also, a report of a July 1986 VA psychiatric examination 
contained a diagnosis of a partially compensated dysthymic 
disorder as well as the examiner's conclusion that the 
veteran did not have any current psychiatric disability.  

Also received were copies of relevant private medical records 
dated.  In particular, according to an intake report dated in 
March 1978, a student social worker noted that the veteran 
appeared to be emotionally disturbed and to have an 
hysterical personality.  Between 1977 and 1991, the veteran 
received treatment at a private mental health clinic and 
substance abuse center.  Discharge summary records dated in 
January 1988 and February 1989 contain Axis I diagnoses of an 
adjustment disorder with depressed mood and Axis II diagnoses 
of an anti-social personality disorder.  

Based on this evidence, the RO, by a December 1991 rating 
action, determined that new and material evidence sufficient 
to reopen the veteran's claim for service connection for a 
nervous disorder had not been received.  The RO determined 
that the additional evidence of record did not show that the 
veteran had a nervous condition that was incurred in, or 
aggravated by, his active military duty or that could be 
presumed to have been so incurred.  Although notified of this 
decision in January 1992, the veteran did not initiate an 
appeal of the denial.  Consequently, the decision is final.  
38 U.S.C.A. § 7105 (West 1991).  

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000); and Suttman v. Brown, 
5 Vet.App. 127, 135 (1993).  With regard to petitions to 
reopen previously and finally disallowed claims, the United 
States Court of Appeals for Veterans Claims (Court) has 
explained that "new evidence" is evidence that is not 
"merely cumulative" of other evidence of record.  Colvin 
v. Derwinski, 1 Vet.App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-513 (1992).

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity as well as 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  

Furthermore, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Since the RO's December 1991 rating decision, the veteran has 
continued to assert that he incurred a psychiatric disorder 
during his active military duty.  In support of this 
contention, he submitted a statement from the program manager 
at a private mental health clinic.  In this document, the 
program manager explained that the veteran was treated at 
that medical facility from 1975 to 1982 for a chronic and 
acute psychiatric illness.  The program manager explained 
that he was involved in the veteran's case at the time of 
treatment and that the veteran's case record was closed in 
1983 and has since then been destroyed.  

The Board finds that the June 2000 statement provides 
evidence which bears directly and substantially upon the 
specific matter under consideration, is so significant that 
it must be considered to decide fairly the merits of this 
service connection claim, and was not considered by the RO 
when it rendered its denial in December 1991.  Specifically, 
the June 2000 document indicates that the veteran had a 
psychiatric disorder soon after his separation from active 
military duty.  

While not commenting on the reliability, credibility or 
thoroughness of this statement, it does indicate, when taken 
at face value, that the veteran has a psychiatric disorder 
that may possibly be related to service.  The statement, for 
purposes of determining whether the claim should be reopened, 
is presumed credible because it is not inherently incredible 
or beyond the competence of the issuing medical personnel.  
Such evidence, if established, would serve to support the 
veteran's claim for service connection for a psychiatric 
disorder.  See, e.g., 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2000).  

Consequently, the Board concludes that the June 2000 
statement constitutes new and material evidence under 
38 C.F.R. § 3.156(a).  As a result of this finding of new and 
material evidence, the Board is required to reopen the 
previously denied claim for service connection for a 
psychiatric disorder.  


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder is reopened, and to this extent only the 
appeal is granted.  


REMAND

As noted, this case was developed by the RO solely on the 
basis of whether new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder.  However, the veteran's claim for 
service connection for a psychiatric disorder has been 
reopened and must now be considered on a de novo basis.  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that, before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing and whether the claimant has been 
prejudiced by being denied those opportunities.  As noted in 
the present case, the Board is considering the issue on a 
differing basis than that considered by the RO.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and has identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In a January 2001 statement, the veteran's representative 
requested that the Board remand the veteran's case to the RO 
to accord the veteran a VA psychiatric examination.  The 
Board concurs.  A complete and thorough review of the claims 
folder indicates that the veteran has not been accorded a VA 
psychiatric examination since July 1986.  

Moreover, the most recent record of psychiatric treatment 
that the veteran received is dated in 1991.  Consequently, on 
remand an attempt should be made to procure copies of all 
previously unobtained records of post-service VA and private 
psychiatric treatment that the veteran has received which are 
available.  See Simington v. Brown, 9 Vet.App. 334 (1996) 
(per curiam) (stipulating that VA is deemed to have 
constructive knowledge of any documents "within the 
Secretary's control" and that any such documents relevant to 
the issue under consideration must be included in the record 
on appeal) and Bell v. Derwinski, 2 Vet.App. 611, 613 (1992) 
(regarding records in constructive possession of VA).  See 
also, Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992) 
(there is a continuing obligation on VA to assist veterans in 
developing the facts of their claims throughout the entire 
administrative adjudication and this obligation includes the 
duty to obtain records regarding their medical history).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  In addition, the RO should furnish 
the veteran the appropriate release of 
information forms in order to procure 
copies of all previously unobtained 
records of VA, private, and military 
psychiatric treatment that he has 
received since his separation from 
service.  All such available, previously 
unobtained documents should be procured 
and associated with the claims folder.  

3.  The RO should also specifically 
request the local VA Medical Center to 
furnish copies of all records of treatment 
that the veteran has received at that 
medical facility since his separation from 
service.  All such available documents 
should be procured and associated with the 
claims folder.  

4(a).  Thereafter, the veteran should be 
accorded a VA psychiatric examination to 
determine the nature, severity, and 
etiology of any psychiatric disorder.  
The claims folder, and a copy of this 
remand, should be made available to the 
examiner, and the examiner should verify 
in the report that the claims folder was 
reviewed.  All specialized testing deemed 
necessary should be performed.  

4(b).  The examiner is requested to 
obtain from the veteran a detailed 
history of his pre-service, in-service, 
and post-service psychiatric treatment.  
Following a review of the claims folder 
and the examination findings, the 
examiner is asked to render an opinion as 
to whether a diagnosis of a psychiatric 
disorder is appropriate.  If so, the 
examiner should express an opinion as to 
when any such diagnosed psychiatric 
disorder was initially manifested.  If 
such a disability is found to have been 
present at the time of entry into active 
duty, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the preservice 
psychiatric disorder underwent a chronic 
increase in severity beyond its natural 
progression during the veteran's active 
service.  If the veteran's diagnosed 
psychiatric disorder is found not to have 
been present at the time of entry into 
active duty, the examiner should so state 
and should also express an opinion as to 
whether it is at least as likely as not 
that any such currently diagnosed 
psychiatric disorder is related to the 
veteran's active military duty, and in 
particular to his in-service episodes of 
psychiatric treatment.  

5.  The RO should then re-adjudicate the 
issue of entitlement to service connection 
for a psychiatric disorder.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal as well as a 
summary of the evidence received since the 
issuance of the statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals



 

